               Case 18-10512-KBO              Doc 1344           Filed 01/27/20     Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       )       Chapter 11
                                                             )
Zohar III, Corp., et al.,1                                   )       Case No. 18-10512 (KBO)
                                                             )
                                    Debtors.                 )       Jointly Administered
                                                             )
                                                             )       Docket Ref. Nos. 1267, 1275 & 1307

                FINAL ORDER AUTHORIZING THE DEBTORS TO ENTER
                   INTO AMENDED PORTFOLIO COMPANY CREDIT
                   AGREEMENT AND GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of interim and final orders, pursuant to sections

105(a) and 363(b) of the Bankruptcy Code, authorizing the Debtors to enter into a Credit

Agreement Amendment with the Portfolio Company on terms substantially similar to those of

the Term Sheet [Docket No. 1267]; and the Court having held a hearing on January 15, 2020 to

consider the relief requested in the Motion on an interim basis; and the Court having entered the

Interim Order Authorizing the Debtors to Enter Into Amended Portfolio Credit Agreement and

Granting Related Relief (the “Interim Order”) [Docket No. 1275] granting the relief requested in

the Motion on an interim basis; and the Court having considered the Declaration of Michael

Katzenstein filed in support of the Motion [Docket No. 1267, Exh. B]; and it appearing that the

relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and

other parties in interest; and this Court having jurisdiction over this matter pursuant to 28 U.S.C.


1
   The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
(9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 350
Fifth Avenue, c/o Goldin Associates, LLC, New York, NY 10118.
2
  A publically viewable redacted version of the Motion was filed at Docket No. 1307. Capitalized terms used but
not otherwise defined herein shall have the meanings given to such terms in the Motion.
             Case 18-10512-KBO          Doc 1344      Filed 01/27/20        Page 2 of 3



§§ 157 and 1334 and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated February 29, 2012; and this Court having found that

this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court being able to issue a

final order consistent with Article III of the United States Constitution; and this Court having

found that venue of this proceeding and the Motion in this District is proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having been advised that Bardin Hill,

MBIA and Lynn Tilton (each as defined in the Motion) consent to entry of this Order and the

U.S. Trustee does not oppose entry of this Order; and due and proper notice of the Motion

having been provided under the particular circumstances, and it appearing that no other or further

notice need be provided; and after due deliberation; and sufficient cause appearing therefor, it is

hereby

         ORDERED, ADJUDGED, AND DECREED THAT:

               1.      The Motion is GRANTED as set forth herein.

               2.      The Debtors are authorized to enter into a Credit Agreement Amendment

and issue the Term F New Loan under terms substantially similar to those described in the Term

Sheet attached to the Motion as Exhibit 1.

               3.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

               4.      The Debtors and the Portfolio Company are authorized and empowered to

take all actions necessary to implement the relief granted in this Order.




                                                 2
25929042.2
              Case 18-10512-KBO         Doc 1344      Filed 01/27/20      Page 3 of 3



                5.      This Court shall retain jurisdiction with respect to all matters arising

from or relating to the interpretation or implementation of this Order.




     Dated: January 27th, 2020                        KAREN B. OWENS
     Wilmington, Delaware                             UNITED STATES BANKRUPTCY JUDGE

                                                 3
25929042.2
